           Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )
                                              ) CRIM NO. 21-CR-198-TSC
TROY ANTHONY SMOCKS,                          ) Judge: Chutkan
                                              )
              Defendant.                      )


REPLY TO MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS


      COMES NOW Troy Anthony Smocks, by and through counsel, and submits

the following Reply in response to the government’s Memorandum in Opposition

to Motion to Dismiss (Dkt. No. 21). As reasons therefor, defendant states as

follows:

      The defense believes that a timeline of relevant dates would be most useful

for the parties and this Honorable Court to discuss the days and events that are

being considered:

      January 14, 2021 - Complaint against Mr. Smocks filed

      January 15, 2021 - Mr. Smocks is arrested. Government moves for pretrial
      detention, which is granted.

      January 20, 2021 – Motion for Substitution of counsel filed; order granting
      motion is issued the same day.


                                          1
        Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 2 of 7




      January 21, 2021 - Preliminary Hearing/bond hearing; probable cause
      found by Magistrate; Mr. Smocks ordered detained pending trial; Magistrate
      also issues an order for the U.S. Marshals to transfer Mr. Smocks.

      January 25, 2021 - Justice Prisoner and Alien Transportation System
      (“JPATS”) receives a movement request for Mr. Smocks; transport is
      scheduled.

      January 26, 2021 - Mr. Smocks is scheduled for transport to Chickasha,
      Oklahoma on January 29, 2021.

      January 29, 2021 - Mr. Smocks is transported to Chickasha, Oklahoma.

      February 8, 2021 - Mr. Smocks is scheduled to be transported; he is not
      transported due to “administrative error.”

      February 17, 2021 - Mr. Smocks was “available for transportation” to
      Harrisburg, Pennsylvania (followed by transported via motor vehicle to
      Washington, D.C.; flight is cancelled due to weather conditions

      March 8, 2021 - Mr. Smocks is scheduled for a JPATS flight to Lewisberg,
      West Virginia; he is cancelled from the flight due to an alleged “medical
      condition” discovered on March 7, 2021.

      March 25, 2021 – Mr. Smocks is flown to Harrisburg Pennsylvania and
      arrives “on or around” this date.

      In preparing this reply, undersigned counsel has determined that legal

precedent in this jurisdiction has determined that dates in which motions are filed

and resolved are excluded. United States v. Fonseca, 435 F.3d 369, 372 (D.C. Cir.

2006). Accordingly, the first date of January 15, 2021, should be excluded under

18 U.S.C. § 3161(h)(1)(D), as the government moved for his detention at that time,

and that motion was granted by the court on the same day. In addition, January 20,
                                          2
        Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 3 of 7




2021, the day that Mr. Smocks’ Motion for Substitution of Counsel was filed and

granted, can technically be properly excluded as well under 18 U.S.C. §

3161(h)(1)(D).

      As to the other dates on and including from January 15, 2021 (Mr. Smock’s

arrest and first appearance before a magistrate) and January 21, 2021, defendant

would submit that those dates should be counted. The government made a motion

for Mr. Smock’s detention on January 15, 2021. That motion for detention was

granted. Accordingly, Mr. smocks would assert that there was no “pending

motion” at that time (excepting January 20, 2021, as discussed above); it was only

the scheduling of the preliminary hearing. Perhaps an argument can be made that

Mr. Smocks renewed a motion for release on January 21, 2021 which was again

requested and denied. If so, then only that date would be properly excluded under

18 U.S.C. § 3161(h)(1)(D). Accordingly, even discounting all the “excludable”

days between the arrest and preliminary/bond hearing, four (4) days (January 16,

2021 through January 19, 2021) should be counted towards the Speedy Trial

calculation.




                                         3
        Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 4 of 7




      As to the remaining events, the court should not discount any of that time in

determining the number of days passed from arrest to indictment. The statute does

not provide for excusable circumstances or acts of God in order to slow the speedy

trial clock. While the government may argue that there were circumstances out of

their control, the court should not exclude the relevant times for several reasons.

First, the statute simply does not allow for the listed reasons for exclusion. Second,

the government has not presented any evidence to support their assertions. This is

particularly true with the issue of claiming that Mr. Smocks had a medical

condition. Mr. Smocks denies that he was not healthy or unwell on March 7-8,

2021. Regardless, the statute does not provide for such an exception. Furthermore,

there is no indication in the record that whatever medical condition Mr. Smocks

had made him physically unable to be transported. JPATS could have made

whatever adjustments were necessary to transport Mr. Smocks. The fact that the

transportation may have been made more inconvenient due to Mr. Smocks’

medical condition does not provide the government an excuse to violate Mr.

Smocks rights under the Speedy Trial Act. Regardless, there would hypothetically

come a time when Mr. Smocks would have been medically “cleared” for transport.

If the court should allow for some exclusion, which we certainly dispute, it should

be limited to a certain amount of time, as Mr. Smocks’ alleged illness does not

                                          4
        Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 5 of 7




create a limitless carte blanche to wait to transport Mr. Smocks.

      Furthermore, the government should be put to their burden to prove their

multiple excuses they proffer for not transporting Mr. Smocks in the appropriate

time. They should be required to present evidence to prove their numerous reasons

for their delay, and not just make simple assertions in their pleadings. This includes

proof of 1) the February 18, 2021 “administrative error”; 2) the reason for the

cancelled flight of February 17, 2021; and 3) if considered by the court, Mr.

Smocks “medical condition” which prevented Mr. Smocks from being transferred

on that day. Again, the defense would reiterate that the statute does not allow for

such exceptions.

      Finally, the government has spent its entire arguments seeking to justify its

delay by excluding the time between arrest and indictment under the Speedy Trial

Act. At no time has the government provided any explanation for its delay in

actually obtaining the indictment. The government cannot use any excuse based

upon the pandemic, as, upon information and belief, grand juries have been sitting

since last year. There was no impediment upon obtaining an indictment based on

Mr. Smocks’ transport woes; Mr. Smocks did not have to be present for him to be

indicted. Had the government instead followed the Speedy Trial Act, it would have

sought and obtained Mr. Smocks’ indictment in the time required regardless of Mr.

                                          5
        Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 6 of 7




Smocks’ issues regarding travel, and there would have been no Speedy Trial issue.

Instead, the government chose to wait, and put themselves and Mr. Smocks in this

situation. They should be punished for their unexplainable delay, and the court

should dismiss this case. Further, for reasons already argued in the original motion,

this dismissal should be with prejudice.

      WHEREFORE, for the reasons and arguments made above and in its

original Motion, Defendant Troy Anthony Smocks prays that the court dismiss the

matter with prejudice.



                                       Respectfully submitted,

                                       TROY ANTHONY SMOCKS
                                       By Counsel


                                          /s/ John L. Machado
                                       John L. Machado, Esq.
                                       Bar No. 449961
                                       Counsel for Troy Anthony Smocks
                                       503 D Street, N.W., Suite 310
                                       Washington, DC 20001
                                       Telephone: (703) 989-0840
                                       E-mail: johnlmachado@gmail.com




                                           6
      Case 1:21-cr-00198-TSC Document 26 Filed 04/13/21 Page 7 of 7




                             Certificate of Service

 I hereby certify that a true copy of the foregoing was electronically filed with
    the Clerk of the Court using the CM/ECF system this 13th day of April,
2021, which will send a notification of such filing (NEF) to the following to all
                                 counsel of record.


       /s/John L. Machado
    John L. Machado, Esq.
    Bar Number 449961
    Attorney for Troy Anthony Smocks
    Law Office of John Machado
    503 D Street NW, Suite 310
    Washington, D.C. 20001
    Telephone (703)989-0840
    Email: johnlmachado@gmail.com




                                        7
